Citation Nr: 0912798	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1963 
to July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran does not have hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2007 and December 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured VA examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The Veteran contends that his reduced hearing acuity is the 
result of acoustic trauma associated with serving in Vietnam.  
Specifically, the Veteran stated that he was in combat, 
firing artillery, and serving as a gunner, and therefore he 
experienced significant noise exposure, which damaged his 
hearing.  He noted that he started to have difficulty hearing 
within five years after his military duty.  The Veteran 
denied any recreational noise exposure but stated that he had 
been a welder in the past, which was noisy, but he denied any 
other occupational noise exposure, noting that he had been a 
minister for the last 15 years.  

The record also contains lay statements from the Veteran's 
sisters and wife, received in October 2008, describing the 
Veteran's current difficulty hearing, and noting that he 
experienced hearing loss shortly after returning from 
Vietnam.  Both of his sisters noted that since he returned 
from Vietnam, he could not hear as well as he did before he 
left for Vietnam, and the Veteran's wife stated that she was 
the person closest to the Veteran when he left for and 
returned from Vietnam, and noted that she witnessed his 
hearing loss immediately after his return from Vietnam.  
Specifically, his wife stated that after returning from 
Vietnam, he had trouble picking up women's voices, and she 
noted that his hearing has grown continually worse throughout 
the years.  Another statement from R.R., a retired colonel, 
noted that he personally observed the Veteran in the 
performance of his duties as an ammunition truck driver and 
Cannoneer in Vietnam.

The Veteran's DD Form 214 shows that he served as a field 
artillery crewman while stationed in Vietnam.  A review of 
the service treatment records does not reveal complaints 
related to hearing loss, and the Veteran's entrance and 
discharge examinations, dated in September 1963 and July 
1966, both revealed normal hearing acuity for the Veteran's 
ears.  In addition, on his July 1966 report of medical 
history, the Veteran stated that he had never had, and did 
not then have, any problems with his ears.

A September 2003 audiological evaluation provided by Hometown 
Hearing and Audiology reported that the right ear thresholds 
indicated a sloping, mild to severe sensorineural hearing 
loss, and the left ear thresholds indicate a rising, moderate 
to mild sensorineural hearing loss from 1500-8000 Hz.  In 
March 2005, the Veteran was afforded a VA audiological 
examination.  Pure tone threshold averages were 59 for the 
right ear, and 61 for the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 64 percent in the left ear.  The examiner 
diagnosed the Veteran with moderate to severe sloping 
sensorineural hearing loss.  Regarding the etiology of the 
Veteran's hearing loss; the examiner concluded that it was 
not as likely as not that his hearing loss was related to his 
military duty.  The examiner explained that he had reviewed 
the claims file, which showed a September 1963 enlistment 
physical that revealed normal pure tone hearing bilaterally 
and a separation physical in July 1966, which also showed 
normal pure tone hearing bilaterally.  Further, the examiner 
noted that the Veteran answered "no" when asked if he had 
hearing loss.  In sum, the examiner opined that even though 
the Veteran had in-service noise exposure, the record noted 
that the Veteran left service without complaining of hearing 
loss, and there was no evidence of loss of hearing acuity 
when he was evaluated at discharge.

In December 2008, the Veteran was afforded another VA 
audiological examination.  At this examination, the Veteran 
noted that he was exposed to noise from artillery, and denied 
any significant post military noise exposure.  Puretone 
thresholds averages were 68 decibels for the right ear and 68 
decibels for the left ear, with speech recognition scores of 
74 percent in the right ear, and 48 percent in the left ear.  
The examiner diagnosed the Veteran with moderate to severe 
sensorineural hearing loss with fair speech recognition in 
the right ear, and poor speech recognition in the left ear.  
The examiner noted that the Veteran had an audiometric 
evaluation at the time of his entrance into the military and 
at the time of his separation and noted that both 
examinations indicated hearing well within normal limits.  
Further, the 2008 examiner noted that there were no 
complaints in the STRs of hearing loss, and the Veteran did 
not indicate that he had a hearing problem at the time of his 
separation physical.  The examiner noted that it was likely 
that he would have been exposed to high noise levels if he 
had been in a gun crew, and also noted that the letters from 
his relatives were taken into consideration in rendering his 
opinion.  However, the examiner noted that in forming his 
opinion, he had to go with the facts that were on paper in 
the STRs, otherwise he would be resorting to speculation.  
Therefore, based on the above information, and after 
reviewing the claims file, the examiner concluded that he 
agreed with the March 2005 VA audiologist that it was not as 
likely as not that the Veteran's current hearing loss was 
related to his military service.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, it is clear that the Veteran currently suffers from 
bilateral hearing loss as documented in the March 2005 and 
December 2008 VA examinations, in addition to private 
treatment records.  Most recently, the December 2008 VA 
examiner diagnosed the Veteran with moderate to severe 
sensorineural hearing loss with fair speech recognition in 
the right ear, and poor speech recognition in the left ear.  
However, the STRs do not show any in-service complaints or 
treatment related to hearing loss, and the Veteran's entrance 
and discharge examinations revealed normal hearing acuity.  
Regarding continuity of symptomatology, there is an absence 
of any documented problems with hearing acuity until 
September 2003, decades after the Veteran left military 
service.  The Board finds that the lengthy period after 
military service without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

Regarding a nexus between the Veteran's current bilateral 
hearing loss and his time spent in the service, the March 
2005 VA audiologist opined that it was not as likely as not 
that hearing loss was related to military service.  The 
examiner explained that audiometric data indicated normal 
hearing bilaterally on both the enlistment and separation 
audiograms (September 1963, and July 1966), and the 
audiologist stated that the Veteran himself noted no problems 
with his hearing acuity at discharge.  Based on this 
information, the examiner concluded that the Veteran's 
currently diagnosed hearing loss was not related to his time 
spent on active duty.  Further, the December 2008 VA 
examiner, after reviewing the record, agreed with the March 
2005 VA examiner's assessment that the Veteran's hearing loss 
was not as likely as not related to military service, noting 
that although he had reviewed the lay statements from family 
members, which stated that the Veteran's hearing had worsened 
since returning from Vietnam, the VA examiner opined that he 
had to go with the facts in the STRs, otherwise he would be 
resorting to speculation.  There is no medical opinion of 
record contradicting the March 2005 and December 2008 
audiologists' statements finding no nexus between the 
Veteran's current hearing loss and his time spent in the 
military.

In summary, given the lack of continuity of symptomatology 
following discharge, in conjunction with the lack of a 
medical opinion connecting the Veteran's current bilateral 
hearing loss to his time spent in the military, the Board 
finds that service connection on a direct basis is not 
warranted.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not until September 2003.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.  The Board therefore concludes that the Veteran does 
not have current hearing loss that is related to service on 
either a direct or presumptive basis.  The preponderance of 
the evidence is against his claim.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


